                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

LUMAS GUIDRY, SR.                              CIVIL ACTION NO. 6:19-cv-01353

VERSUS                                         JUDGE SUMMERHAYS

WAVELAND SERVICES, INC.,                       MAGISTRATE JUDGE HANNA
ET AL.

                            MEMORANDUM RULING

      Currently pending before the court is the plaintiff’s motion to amend his

complaint (Rec. Doc. 12) in order to assert federal-question jurisdiction. The motion

is opposed. (Rec. Doc. 14). Considering the evidence, the law, and the arguments

of the parties, and for the reasons fully explained below, the motion is DENIED.

      In his original complaint, the plaintiff, who is proceeding without the

assistance of legal counsel, alleged that the court has subject-matter jurisdiction over

this lawsuit under 28 U.S.C. § 1332 because the parties are diverse in citizenship and

the amount in controversy exceeds the statutory minimum. A motion to dismiss for

lack of jurisdiction was filed (Rec. Doc. 3), but it has not yet been ruled on. The

plaintiff then filed the instant motion, seeking to change the basis of subject-matter

jurisdiction from diversity to federal question.
       A pro se litigant’s pleadings are construed liberally1 and held to “less stringent

standards than formal pleadings drafted by lawyers.”2 However, a pro se plaintiff

“must prove, by a preponderance of the evidence, that the court has jurisdiction

based on the complaint and evidence.”3

       “Federal courts are courts of limited jurisdiction.                Absent jurisdiction

conferred by statute, district courts lack power to consider claims.”4 Federal courts

have subject-matter jurisdiction only over civil actions presenting a federal question2

and those in which the amount in controversy exceeds $75,000 exclusive of interest

and costs and the parties are citizens of different states.3 A suit is presumed to lie

beyond the scope of federal-court jurisdiction until the party invoking federal-court

jurisdiction establishes otherwise.5 The party invoking the court’s subject-matter



1
       Nerren v. Livingston Police Dept., 86 F.3d 469, 472 (5th Cir. 1996).
2
      Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (quoting Miller v.
Stanmore, 636 F.2d 986, 988 (5th Cir. 1981)).
3
       Dos Santos v. Belmere Ltd. Partnership, 516 Fed. App’x 401, 402-03 (5th Cir. 2013).
4
       Veldhoen v. U.S. Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994). See, also, Kokkonen v.
Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); Howery v. Allstate Ins. Co., 243 F.3d
912, 916 (5th Cir. 2001).
2
       28 U.S.C. § 1331.
3
       28 U.S.C. § 1332.
5
       Kokkonen v. Guardian Life, 511 U.S. at 377; Howery v. Allstate, 243 F.3d at 916.

                                               2
jurisdiction has the burden of establishing the court’s jurisdiction.6 This lawsuit was

originally filed in this forum; therefore, the plaintiff must bear that burden.

       Federal district courts have “original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.”7 Whether a claim

arises under federal law so as to confer federal question jurisdiction is governed by

the well-pleaded complaint rule, which provides that “federal jurisdiction exists only

when a federal question is presented on the face of the plaintiff's properly pleaded

complaint.”9 In this case, the proposed amended complaint does not cite a federal

statute or explain how the lawsuit is grounded on federal law. The plaintiff did not

ask the court to interpret a federal statute, to declare any party’s rights or obligations

under any federal statute, or to remedy a violation of any federal statute. Similarly,

there are no facts set forth in the proposed amended complaint or in the original

complaint that would support a finding that the plaintiff’s claims arise under federal

law.




6
       St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998); Gaitor
v. Peninsular & Occidental S. S. Co., 287 F.2d 252, 253 (5th Cir. 1961).
7
       28 U.S.C. § 1331.
9
        Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). See, also, Terrebonne Homecare,
Inc. v. SMA Health Plan, Inc., 271 F.3d 186, 188 (5th Cir. 2001); Rivet v. Regions Bank of
Louisiana, 522 U.S. 470, 475 (1998).

                                               3
      Accordingly, this Court finds that the plaintiff has not satisfied his burden of

proving the existence of federal-question jurisdiction. For that reason,

      IT IS ORDERED that the plaintiff’s motion to amend his complaint (Rec.

Doc. 12) is DENIED.

      Signed at Lafayette, Louisiana, on January 22, 2020.



                                       ____________________________________
                                       PATRICK J. HANNA
                                       UNITED STATES MAGISTRATE JUDGE




                                          4
